Name: Commission Regulation (EEC) No 1519/80 of 18 June 1980 amending Regulation (EEC) No 435/79 on communications between Member States and the Commission with regard to peas and field beans
 Type: Regulation
 Subject Matter: agricultural activity;  plant product;  information technology and data processing
 Date Published: nan

 No L 151 / 12 Official Journal of the European Communities 19 . 6 . 80 COMMISSION REGULATION (EEC) No 1519/80 of 18 June 1980 amending Regulation (EEC) No 435/79 on communications between Member States and the Commission with regard to peas and field beans THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 435/79 (2 ) provides that Member States shall communicate to the Commission certain information relating to measures in respect of peas and field beans ; whereas, in accor ­ dance with Article 2 of that Regulation , Member States shall inter alia state the number of contracts lodged every month ; whereas , in the interests of the proper functioning of the system , it is necessary to break down those communications according to the crop year to which the contract relates ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder, HAS ADOPTED THIS REGULATION . Article 1 The following sentence shall be added to the first para ­ graph of Article 2 of Regulation (EEC) No 435/79 : This communication shall be broken down according to the crop year to which the contract relates .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 June 1980 . For the Commission Finn GUNDELACH Vice-President ( 1 ) OJ No L 142, 30 . 5 . 1978 , p. 8 . ( 2 ) OJ No L 53 , 3 . 3 . 1979 , p . 25 .